Citation Nr: 0833294	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-18 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

The veteran testified before the undersigned in July 2008, 
who was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) 
and who participated in this decision.  A transcript of this 
proceeding has been associated with the claims file.  
Coincident with his hearing, the veteran submitted additional 
evidence in support of his claim.  The Board notes that this 
same evidence was previously submitted to the RO, and that 
there is no indication that the RO considered said evidence, 
which include issuing a supplemental statement of the case.  
However, as the veteran waived RO consideration of the 
evidence at his hearing, the Board finds there is no 
prejudice or due process deficiency.

During the course of his July 2008 Travel Board hearing, the 
veteran also appeared to raise an informal claim of 
entitlement to service connection for a right hip disability, 
due to his alleged fall in service.  As this matter has not 
been previously addressed, this matter is REFERRED to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the agency of original 
jurisdiction.]


FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that a right knee disability, to include 
arthritis, is related to a disease or injury during the 
veteran's military service.


CONCLUSION OF LAW

A right knee disability, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The Board 
notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the November 2004 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  



Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In a case such as this where it appears that veteran's 
service treatment records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the veteran's 
claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records are missing or have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Despite numerous attempts by the RO, additional evidence 
regarding the veteran's military record was not located.  The 
veteran completed a VA Form 13055, but VA was unable to 
locate any additional information.  In February 2008, VA 
issued a formal finding noting that the veteran's service 
treatment records were unavailable from May 18, 1954 to May 
17, 1956.  The only records available were the examination 
report dated February 24, 1956, which indicates the veteran's 
transfer from active duty to the United States Army Reserves, 
and the May 1956 United States Military Academy West Point 
statement indicating no change in the veteran's physical 
condition since his final physical examination on February 
24, 1956.


The RO's actions constitute a "reasonably exhaustive 
search" of all available options.  See Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992).  The RO has satisfied the duty to 
assist the veteran through its actions.  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 
Vet. App. 619, 620 (1992).

To the extent available, the veteran's VA and private medical 
records are in the file.  The aforementioned February 2008 VA 
Formal Finding also indicated that the 1973 VA treatment 
records from the Bay Pines Medical Center were unavailable.  
The veteran himself also took exhaustive steps to obtain 
these missing records, to no avail.  The veteran also 
indicated that he attempted to obtain medical records from 
Dr. W., who treated him in 1974.  He was unable to obtain any 
detailed records.  Based on the efforts of VA and the 
veteran, the Board finds that VA's duty to assist the veteran 
in obtaining missing records has been fulfilled.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that during his time in service, and in 
his capacity as a tank driver instructor, he was thrown from 
the front of a tank during a training exercise (approximately 
four feet down) and injured his right knee.  The veteran 
states that this injury is the cause of his current right 
knee disability, to include arthritis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Concerning element (1) of Hickson, the veteran has been 
diagnosed with degenerative joint disease (arthritis) of the 
right knee.  

Concerning element (2) of Hickson, review of the veteran's 
available service treatment records reveals that the 
veteran's lower extremities were considered normal.  See 
Standard Form 88, transfer from Army to Army Reserves 
examination report, February 24, 1956.  Attached to this form 
is a note from the United States Military Academy at West 
Point, indicating that there had been no change in the 
veteran's physical condition since his last final physical 
examination on February 24, 1956.  See United States Military 
Academy, West Point, New York, form, May 17, 1956.  There is 
no evidence of diagnosis or treatment of a right knee 
disability or right knee arthritis during service.  With 
respect to the one year presumptive period found in 38 C.F.R. 
§ 3.309(a), the evidence of record does not include a 
diagnosis of right knee arthritis during the one year 
presumptive period after service.  In that regard, the 
veteran himself does not contend that he sought treatment for 
this condition during this time.  In fact, the veteran stated 
that he self-medicated, including icing his knee, for many 
years after discharge from service.  See Travel Board hearing 
transcript, July 22, 2008.

The veteran alleges that he first sought medical treatment 
for his right knee in October 1974.  The veteran states that 
he underwent surgery on his right knee, due to the injury he 
sustained in service.  The Board notes that a record dated in 
October 1974 from the Southwest Florida Regional Medical 
Center indicates the veteran was admitted during that time, 
and was cared for by Dr. W., as alleged by the veteran.  See 
Southwest Florida Regional Medical Center printout, October 
11, 1974.  Unfortunately however, there is no indication that 
the veteran underwent knee surgery on that date, much less 
the etiology of any right knee disability.

The veteran stated that he was later treated at the VA 
Medical Center in 1976 for additional right knee problems.  
An orthopedic consultation dated in January 1976, indicates 
that the veteran twisted his right knee one week prior to the 
consultation and had effusion, which was aspirated.  The 
right knee swelling was down, and the veteran was issued a 
posterior knee splint.  It was noted that one year prior, the 
veteran injured his right knee and had a medial meniscectomy 
for a torn meniscus.  The impression was a sprain of the 
medial collateral ligament.  See VA treatment record, January 
30, 1976.

The January 1976 record does not support the veteran's claim.  
In fact, the record tends to discount the veteran's 
allegations.  Specifically, it appears that the veteran 
reported to the VA physician that he had injured his knee in 
1974 or 1975, which required surgical intervention.  He did 
not state that his injury was due to an injury almost 20 
years old.  

Additionally, with regard to the decades-long evidentiary gap 
in this case between active service and the earliest 1974 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing right knee complaints, 
symptoms, or findings for almost 20 years between the period 
of active duty and the medical reports dated in 1974 is 
itself evidence which tends to show that a right knee 
disability did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's right knee 
arthritis is the result of an injury in service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his injury in service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The veteran has failed to establish that he sustained an 
injury to his right knee during his time in service.  He has 
also failed to provide a positive medical nexus between his 
current condition and the alleged injury in service.  As 
such, the veteran's claim fails.  See Hickson, supra.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
right knee disability is related to service.  There is not an 
approximate balance of evidence.  


ORDER


Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


